DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 09/02/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 5 and 17 are indefinite because claim 5 and 17 appears to be reciting method of using the product that depends on the apparatus claim.
Dependent claims 6 and 18 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hawthorne (U.S. Pat. No. 2733030).
Regarding claim 1, Hawthorne teaches a bracket structure, comprising:
a base (Hawthorne; 18), comprising a base body (Hawthorne; body of 18), a first connection protrusion (Hawthorne; one of 17) and a second connection protrusion (Hawthorne; another one of 17), wherein the first connection protrusion and the (Hawthorne; inner surface of one of 17), the second connection protrusion comprises a second contact surface (Hawthorne; inner surface of another one of 17), and the first contact surface faces the second contact surface;
a connection pipe (Hawthorne; 25), wherein the connection pipe comprises an extending section (Hawthorne; central portion of 231), a fitting section (Hawthorne; 24) and a pivot section (Hawthorne; lower flat portion of 24), and the fitting section is located between the pivot section and the extending section;
at least one cascade member (Hawthorne; 23), pivoting on the first connection protrusion, the pivot section and the second connection protrusion, wherein the pivot section comprises 	a first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17) and a second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first abutting surface is opposite the second abutting surface, the first abutting surface forms a surface-to-surface contact with the first contact surface, and 	the second abutting surface forms a surface-to-surface contact with the second contact surface, wherein  	the fitting section is adapted to abut the first connection protrusion and the second connection protrusion simultaneously, an abutting surface gap (Hawthorne; gap between the side surfaces of 24) is formed between the first abutting surface and the second abutting surface, the fitting section comprises a fitting section diameter (Hawthorne; diameter of 24 at upper end), and the fitting section diameter is greater than the abutting surface gap.
Regarding claim 2, Hawthorne teaches a cross section of the extending section (Hawthorne; central section of 24) is oval or circular.
Regarding claim 3, Hawthorne teaches the first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17), the second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first contact surface (Hawthorne; inner surface of one of 17) and the second contact surface (Hawthorne; inner surface of another one of 17) are planar surfaces.
Regarding claim 4, Hawthorne teaches the first connection protrusion (Hawthorne; one of 17) comprises a first affixed end (Hawthorne; lower end of 17) and a first free end (Hawthorne; upper end of 17), the second connection protrusion (Hawthorne; another one of 17) comprises a second affixed end (Hawthorne; lower end of another one of 17) and a second free end (Hawthorne; upper end of another one of 17), the first affixed end and the second affixed end are affixed to the base body (Hawthorne; 18), and the first free end and the second free end are adapted to abut the fitting section.
Regarding claim 5, Hawthorne teaches wherein before the base is connected to the connection pipe, a first gap is formed between the first affixed end and the second affixed end, a second gap is formed between the first free end and the second free end, and the second gap is greater than the first gap (Hawthorne; capable see Figs. 1 and 2 for configuration).
claim 6, Hawthorne teaches the fitting section diameter (Hawthorne; diameter of 24 at upper end) is greater than the second gap (Hawthorne; gap between the upper ends of 17).
Regarding claim 10, Hawthorne teaches wherein the connection pipe (Hawthorne; 25) is integrally formed.
Regarding claim 11, Hawthorne teaches the fitting section and the pivot section are formed by punching [product-by-process], and the fitting section diameter (Hawthorne; diameter of 24 at upper end) of the fitting section is greater than an extending section diameter (Hawthorne; diameter of 25 at center) of the extending section. Additionally, it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see e.g. MPEP 2113).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Pat. No. 6988701 B1) in view of Thomas (U.S. Pat. Pub. No. 20160037762 A1).
Regarding claim 12, Lin teaches a bracket structure, comprising:
a base (Lin; 10), comprising a base body (Lin; body of 10), a first connection protrusion (Lin; one of 12) and a second connection protrusion (Lin; another one of 12), wherein the first connection protrusion and the second connection protrusion are affixed to the base body;
a connection pipe (Lin; 50), wherein the connection pipe comprises a pivot section (Lin; lower portion of 50 at 52); at least one cascade member (Lin; 40), pivoting on the first connection protrusion, the pivot section and the second connection protrusion;
a first positioning member (Lin; 21), comprising a plurality of first teeth;
a second positioning member (Lin; 22), comprising a plurality of second teeth; and the first positioning member is affixed to the base, the second positioning member is affixed to the connection pipe, wherein in a fastening state, the cascade member provides a fastening force to the first connection protrusion and the second connection protrusion, and each first tooth is wedged to a second tooth, wherein in an adjustment state, the fastening force of the cascade member is released.
 	However, Lin does not explicitly teach an elastic element.
(Thomas; 119) that is sandwiched between the first positioning member (Thomas; 111b) and the second positioning member (Thomas; 111a).
Lin and Thomas are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Lin having the teeth and elastic configuration as disclosed by Thomas such that the elastic element separates the first teeth from the second teeth, and the first positioning member is adapted to be rotated relative to the second positioning member. The motivation would have been facilitate the use of the product. Therefore, it would have been obvious to modify Lin as specified in claim 12.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (U.S. Pat. No. 6264152 B1) in view of Lin (U.S. Pat. No. 6988701 B1).
Regarding claim 13, Bloch teaches a wireless transmission apparatus, comprising: a wireless transmission device (Bloch; 34); and
a bracket structure (Bloch; 1). However, Bloch does not explicitly teach the specific details of the bracket.  Lin teaches the bracket structure having a base (Hawthorne; 18), comprising a base body (Hawthorne; body of 18), a first connection protrusion Hawthorne; one of 17) and a second connection protrusion Hawthorne; another one of 17), wherein the first connection protrusion and the second connection protrusion are affixed to the base body, the first connection protrusion comprises a first 
 	a connection pipe (Hawthorne; 25), wherein the connection pipe comprises an extending section (Hawthorne; central portion of 231), a fitting section (Hawthorne; 24) and a pivot section (Hawthorne; lower flat portion of 24), and the fitting section is located between the pivot section and the extending section, wherein the wireless transmission device is connected to the extending section;
 	at least one cascade member  (Hawthorne; 23), pivoting on the first connection protrusion, the pivot section and the second connection protrusion, wherein the pivot section comprises a first abutting surface  (Hawthorne; outer side surface of 24 in contact with one of 17) and a second abutting surface  (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first abutting surface is opposite the second abutting surface, the first abutting surface forms a surface-to- surface contact with the first contact surface, and the second abutting surface forms a surface-to-surface contact with the second contact surface, wherein the fitting section is adapted to abut the first connection protrusion and the second connection protrusion simultaneously, an abutting surface gap (Hawthorne; gap between the side surfaces of 24) is formed between the first abutting surface and the second abutting surface, the fitting section comprises a fitting section diameter, and the fitting section diameter is greater than the abutting surface gap.
Hawthorne and Bloch are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 14, Hawthorne teaches wherein a cross section (Hawthorne; central section of 24) of the extending section is oval or circular.
Regarding claim 15, Hawthorne teaches the first abutting surface (Hawthorne; outer side surface of 24 in contact with one of 17), the second abutting surface (Hawthorne; outer surface of another side of 17 in contact with another one of 17), the first contact surface (Hawthorne; inner surface of one of 17) and the second contact surface (Hawthorne; inner surface of another one of 17) are planar surfaces.
Regarding claim 16, Hawthorne teaches the first connection protrusion (Hawthorne; one of 17) comprises a first affixed end (Hawthorne; lower end of 17) and a first free end (Hawthorne; upper end of 17), the second connection protrusion (Hawthorne; another one of 17) comprises a second affixed end (Hawthorne; lower end of another one of 17) and a second free end (Hawthorne; upper end of another one of 17), the first affixed end and the second affixed end are affixed to the base body (Hawthorne; 18), and the first free end and the second free end are adapted to abut the fitting section.
Regarding claim 17, Hawthorne teaches wherein before the base is connected to the connection pipe, a first gap is formed between the first affixed end and the second affixed end, a second gap is formed between the first free end and the second (Hawthorne; capable see Figs. 1 and 2 for configuration).
Regarding claim 18, Hawthorne teaches the fitting section diameter (Hawthorne; diameter of 24 at upper end) is greater than the second gap (Hawthorne; gap between the upper ends of 17).
Allowable Subject Matter
Claims 7-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631